Title: To James Madison from Richard O’Brien, 14 June 1802 (Abstract)
From: O’Brien, Richard
To: Madison, James


14 June 1802, Algiers. Describes two Tripolitan corsairs that arrived on 10 June and departed “this morning … in Search of Americans and Swedes.” “They Say they are about 20 days from Tripoli Sailed with 3 others, and those 2 has Coasted it down the Barbary Shore to Algiers. They report that the Swede and American frigts. Cruises a long way of[f] and durst not approach on account of the Gun boats.” Has heard reports that the Swedes and Americans attacked Tripoli and destroyed its sea batteries and gunboats, but letters from Tunis of 28 and 31 May do not mention the affair. States his opinion that the U.S. should “attack [Tripoli] with force and finish at Once a war which on its present System will drain The UStates of Vast Sums and not be Terminated in a few years.” Recounts details of the Algerine capture of the Portuguese frigate Cisne and lists several other Algerine captures, including a British brig at Mahón; the latter “detention is to irritate and to try to Bring About the payment on the part of the British of Old Algerine Claims” of $187,000, but the British consul warned the Algerine minister that condemnation of the brig would result in war. Should there be a “sudden rupture” with Algiers, one frigate convoying merchant vessels will not be enough to secure American trade. Complains that he cannot save U.S. vessels from condemnation when “our meditteranian passports is defective [and] our Consuls in This Sea gives American papers to Vessels which Cannot be legally Considered Americans.”
“The large Schooner built by Humphreyes & Hutton is rotten & Condemned The 2d Schooner is all but gone and the Brig and frigt. is nearly in the Same prediciament. This circumstance will Enrage the dey—and he will Say we deceived him.” Reports the conditions of recent peace agreement between Spain and Algiers; the result of this “Shamefull Bombast of Spain” will be increased calls by the dey for money and presents from other nations.

Under date of 21 June, relays report of the capture of an American brig and crew off the coast of Spain by one of the Tripolitan corsairs that sailed from Algiers on 14 June. In answer to his demand that the brig and crew be turned over to him, he was told that “it would be Something new and Extraordinary for one State of Barbary to take away The Christians and prizes from the power of another State.” Has offered the Algerine prime minister and other officials “the Sum of … 7 thousd. dollars to Extricate the Brig Cargo and Crew out of the power of the Tripolines.” Adds on 26 June that the Tripolitan corsair “this morning at 6 A.M. Entered the port of Algiers” with the American brig Franklin and its crew, the corsair carrying a reversed American flag on its prow. Reiterated his arguments to the minister of marine and prime minister, who stated them to the dey. Through the minister of marine, the dey offered $5,000 to the Tripolitan captain for the nine American prisoners, the brig, and the cargo; the captain refused, saying “that it was by haveing possesion of them that his Master The Pascha would find Thereby means to Bring The Americans to a peace on Tripoli Terms.” On 28 June the dey ordered the corsair with its prize to leave port, which it did the same day. Recommends that the U.S. attack Tripoli and make a remonstrance to Algiers “on the deys bad faith in his gaurentee of the US treaty with Tripoli.” “I hope the US. has too much Spirit to be treated with Contempt by the Barbary powers.… We will have to take this position and The Sooner we do it the better.” Reminds JM of his frequent requests for money. “I am Sorrow to add that neither Money or letters I have recd none.… Here I am at The Mercy of The Jew directory.”
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). 7 pp.; docketed by Wagner. Below his signature, O’Brien noted: “Sent by me open for the perusl. of the American Ambasadr. at Madrid—& for him to forward for The UStates.” Extract printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:463–64.



   
   Joshua Humphreys (1751–1838) and Nathaniel Hutton were Philadelphia shipbuilders. Humphreys, one of the early republic’s first naval architects, served as U.S. naval constructor from 1794 until 1801. He was responsible for the superior design and construction of the first six frigates of the U.S. Navy. Of the vessels built for the dey of Algiers by the U.S., the frigate Crescent was constructed at Portsmouth, New Hampshire, and the brig Hassan Bashaw and the schooners Skjoldebrand and Lelah Eisha were built at Philadelphia by Humphreys and Hutton (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:232; Allen, Our Navy and the Barbary Corsairs, pp. 60–62).



   
   A full transcription of this document has been added to the digital edition.

